Citation Nr: 1540509	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-07 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to residuals of a broken right hand.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth A. Wagoner, Attorney


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to July 1970, to include combat service in the Republic of Vietnam while stationed there from May 1969 to May 1970, and his decorations include the Air Force Outstanding Unit Award with "V" device.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2012 and May 2014 rating decisions by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran had perfected an appeal for entitlement to service connection for residuals of a broken right ankle.  In a July 2014 rating decision, the Veteran was granted service connection for residuals of a broken right ankle.  The Veteran did not express disagreement with this decision, and the matter is no longer before the Board.  

The issue of entitlement to service connection for residuals of a broken right hand is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

The Veteran is service-connected for posttraumatic stress disorder (PTSD), rated 70 percent, bilateral hearing loss, rated 20 percent, residuals of a broken right ankle, rated 20 percent, and tinnitus, rated 10 percent, for a combined 80 percent disability rating.  Therefore, the Veteran satisfies the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  What remains to be determined is whether the functional impairment associated with his service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  

The record reflects that the Veteran has been unemployed since 2008 due, in part, to a lack of work for the employer.  See Social Security Administration (SSA) Form 3368.  The Veteran's educational background includes a high school degree, and at least one year of college.  See, e.g., October 2013 VA Form 21-8940.  

The evidence of record includes a March 2010 letter from the SSA noting the Veteran claimed he was unable to work since January 2008 due to his PTSD, hearing loss, arthritic joints, anxiety, depression, and heart condition.  On September 2011 VA audiological evaluation, it was noted that the Veteran had a very difficult time understanding conversational speech, and that tinnitus makes concentration difficult.  On November 2012 VA PTSD examination, it was indicated that the Veteran's symptoms included a depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  In a January 2014 vocational evaluation report, it was noted that the Veteran has problems with anger and irritability, and other people would be in constant jeopardy, and no employer could or would risk the liability of hiring someone who could injure or hassle his co-workers, supervisors, suppliers, and members of the public.  Therefore, the Veteran's PTSD alone would preclude employment.  In addition, the Veteran's hearing loss would eliminate jobs where he would need to hear well (e.g., industrial positions, security guard, etc.).  The requirement that he has to lay down to relieve his ankle pain would also not be tolerated in the job market.  Because he has no transferrable skills, he is limited to entry-level unskilled work, which typically involves close supervision, a major stressor for most people.  On these bases, it was opined that there exists no work that the Veteran could perform, and it has been this way since April 2009.  On June 2014 VA ankle examination, the examiner opined that the Veteran would have difficulty with any extending standing, walking, climbing, stairs, or squatting, but that his right ankle disability would not prevent sedentary employment.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities prevent him from securing and following a substantially gainful employment.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki¸733 F.3d 1350 (Fed. Cir. 2013).  

Based on the evidence presented in this case, the Board finds that the evidence is at least in equipoise regarding whether the functional impairment associated with the Veteran's service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant that the Veteran's post-service work experience is extremely varied, and includes alarm installation, plumber, salesman, and working for a window company hauling equipment around.  As indicated in the January 2014 vocational evaluation report, it was noted that the Veteran has problems with anger and irritability, and the November 2012 VA PTSD examination noted that the Veteran broke his wife's nose when she was intoxicated.  Moreover, VA examination reports note the severity of the Veteran's physical impairment caused by his service-connected physical disabilities.  In addition, the Veteran's bilateral hearing loss and tinnitus significantly impact his ability to communicate with others.  

Thus, given the evidence regarding the severity of the Veteran's service-connected physical disabilities, in combination with the severity of his service-connected PTSD, the opinions and evidence indicating the Veteran's functional limitations due to his service-connected disabilities, and in light of his individual work experience, training and education, the Board finds that the evidence shows he is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, the Veteran's appeal is granted.  


ORDER

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted.  


REMAND

Regarding the Veteran's claim for residuals of a broken right hand, the Veteran's service personnel records show that he served in the Republic of Vietnam from May 1969 to May 1970, including in Cam Rahn Bay.  A September 1985 Air Force National Guard medical pre-screening form noted the Veteran's report that he wounded his right hand at Cam Rahn Bay in 1969 with complete recovery.  The Veteran has submitted multiple photographs indicated to be of himself in Cam Rahn Bay, revealing his right hand was in a cast.  See February and December 2012 photographs.  He has indicated that he broke his right hand in a fight.  See January 2014 correspondence.  In light of the evidence presented, the Board finds that the "low threshold" requirement under McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met, and the Veteran should be afforded a VA examination to determine the nature of his right hand disability, and to obtain an opinion as to the possible relationship to service.  

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge of and/or who were contemporaneously informed of his in-service and/or post-service right hand disability and associated symptomatology.  He should be provided an appropriate amount of time to submit this lay evidence.  

2. After securing any pertinent, outstanding VA treatment records, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's right hand disability.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed.  

Based on review of the record, and interview and examination of the Veteran, the examiner should identify (by medical diagnosis) the Veteran's right hand disability.  As to the diagnosis found to be present, the examiner should opine as to whether it is at least as likely as not that any right hand disability had its onset in service.  In providing the requested opinion, the examiner should concede that the Veteran experienced a right hand injury during service that resulted in his hand being placed in a cast.  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

3. Then readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be issued a supplemental statement of the case and given a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


